Citation Nr: 1639282	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-17 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral plantar fasciitis and, if so, whether service connection, to include as secondary to tarsal tunnel syndrome of the bilateral lower extremities, is warranted.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral shin splints.

4.  Entitlement to service connection for chronic sinusitis.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for a left hip disorder, to include as secondary to tarsal tunnel syndrome of the bilateral lower extremities.

7.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to tarsal tunnel syndrome of the bilateral lower extremities.


8.  Entitlement to an initial rating in excess of 10 percent for low back strain.

9.  Entitlement to an initial compensable rating prior to May 16, 2013, and in excess of 10 percent thereafter for right hip bursitis.

10.  Entitlement to an initial rating in excess of 10 percent for tarsal tunnel syndrome right lower extremity.

11.  Entitlement to an initial rating in excess of 10 percent for tarsal tunnel syndrome left lower extremity.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1979 to May 1983, with subsequent service in the Army National Guard with periods of active duty/active duty training/active duty for special work between June 1996 and June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

In the June 2011 rating decision, the RO granted service connection for tarsal tunnel syndrome of the right lower extremity with an initial 10 percent rating and tarsal tunnel syndrome of the left lower extremity with an initial noncompensable rating, effective July 12, 2010, based on evaluation of peripheral nerve pathology of the posterior tibial nerve pursuant to the hyphenated Diagnostic Code of 5271-5024.  Service connection for low back strain, which was assigned an initial rating of 10 percent, and right hip overuse syndrome, which was assigned an initial noncompensable rating, was also granted, effective July 12, 2010.  The RO further declined to reopen a previously denied claim for service connection for bilateral plantar fasciitis, and denied service connection for a bilateral knee disorder, hypertension, bilateral shin splints, chronic sinusitis, a left hip disorder, and right ear hearing loss.

In an April 2014 rating decision, the RO granted an initial 10 percent rating for tarsal tunnel syndrome of the left lower extremity, effective July 12, 2010, and an initial 10 percent rating for right hip bursitis (previously identified as right hip overuse syndrome), effective May 16, 2013.

In March 2015, the Veteran testified at a Board video-conference before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is on file.  At such time, the undersigned held the record open for additional evidence and subsequently granted an extension of time to submit evidence.  Thereafter, in October 2015, the Veteran through her attorney submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The reopened claim of entitlement to service connection for bilateral plantar fasciitis, the claims for service connection for bilateral knee and left hip disorders, and the initial rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a final decision issued in August 2009, the RO declined to reopen a claim of entitlement to service connection for bilateral plantar fasciitis on the basis that the evidence received was not new and material.
 
2.  Evidence added to the record since the final August 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis.

3.  On the record at the Veteran's March 2015 Board hearing and prior to the promulgation of a Board decision, the Veteran withdrew her appeal as to the issue of entitlement to service connection for hypertension.  

4.  On the record at the Veteran's March 2015 Board hearing and prior to the promulgation of a Board decision, the Veteran withdrew her appeal as to the issue of entitlement to service connection for bilateral shin splints.  

5.  On the record at the Veteran's March 2015 Board hearing and prior to the promulgation of a Board decision, the Veteran withdrew her appeal as to the issue of entitlement to service connection for chronic sinusitis.  

6.  On the record at the Veteran's March 2015 Board hearing and prior to the promulgation of a Board decision, the Veteran withdrew her appeal as to the issue of entitlement to service connection for right ear hearing loss.  

CONCLUSIONS OF LAW

1. The August 2009 decision that declined to reopen a claim of entitlement to service connection for bilateral plantar fasciitis on the basis that the evidence received was not new and material is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2015)].
 
 2. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral plantar fasciitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for the Veteran's withdrawal of an appeal for service connection for hypertension have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for the Veteran's withdrawal of an appeal for service connection for bilateral shin splints have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for the Veteran's withdrawal of an appeal for service connection for chronic sinusitis have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for the Veteran's withdrawal of an appeal for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis is completely favorable, no further action is required on that issue to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations on that matter.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.  Furthermore, in light of the Veteran's request to withdraw her claims of entitlement to service connection for hypertension, bilateral shin splints, chronic sinusitis, and right ear hearing loss, no further discussion of VCAA compliance is necessary as to those issues.

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.
 
On the record at the Veteran's March 2015 Board hearing and prior to the promulgation of a Board decision, the Veteran withdrew her appeal as to the issue of entitlement to service connection for hypertension, bilateral shin splints, chronic sinusitis, and right ear hearing loss.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to such claims.  As such, the Board does not have jurisdiction to review the appeal with regard to such claims and they must be dismissed.

II.  Application to Reopen a Previously Denied Claim

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran submitted her original claim for service connection for bilateral plantar fasciitis in July 2006, which was denied in a February 2007 rating decision that characterized the issue as "bilateral plantar fasciitis, claimed as ankle sprain, foot pain and plantar fasciitis secondary to bilateral ankles sprains."  Of record at the time of the February 2007 rating decision were service personnel and treatment records; private treatment records; and the report of a February 2007 VA examination.    

The Veteran's application included her claim of injuries and treatment to her ankles and feet from sprains, including plantar fasciitis, during service.  She indicated that she received such treatment for injuries associated with her period of active service (from May 1979 to May 1983) or associated with her National Guard duties during periods of active duty for training.

The Veteran's service treatment records show that she was brought to the emergency room in early January 1980 after she fell and twisted her left ankle.  The assessment was ankle sprain.  When seen the next day, the left ankle was getting worse with increased swelling.  The assessment was sprain left ankle.  When seen two days later that month, the treatment provider found the ankle to be better but very swollen.  The assessment remained the same.  Swelling was somewhat better when seen the next day.  When seen nine days later in January 1980, the swelling was down about 50 percent.  The assessment was resolving sprain.  When seen late in January 1980 by physical therapy, the assessment was resolving sprain of the left ankle.  When seen in March 1980, the assessment was sprain left ankle (resolving).  The provider noted that the Veteran had had a severe ankle sprain and still had some pain when running.  

The Veteran was seen for emergency care and treatment in July 1982 after she fell backpacking and sustained an eversion injury involving a right ankle trauma.  X-ray examination showed no fracture.  The assessment was Grade I ankle sprain.  When seen three days later that month, the assessment was resolving eversion sprain, right ankle.

Private treatment records on file at the time of the February 2007 rating decision are dated from November 2001 to August 2006.  When seen in November 2001, the Veteran reported having a 20 year history of a wart on the bottom of the right foot at the ball of the foot.  Examination revealed multiple hyperkeratotic lesions on the plantar aspect of the ball of the right foot, and no gross abnormalities of musculoskeletal system.  The assessment was multiple verruca plantaris, which was also the assessment when seen in December 2001 and January 2002.

When seen in March 2002 for follow up for verruca plantaris, the Veteran also reported bilateral heal pain of both heels.  The assessment was multiple verruca plantaris and plantar fascitis bilateral.  Later private treatment records through August 2006 include assessments of plantar fascitis, bilaterally. 

The report of a February 2007 VA examination of the feet shows that the examiner reviewed the Veteran's medical history and her complaints.  In this regard, the Veteran stated that she began having problems with her feet in 2001 associated with wearing boots required beginning then for her job with the National Guard.  She reported complaints of pain in the heels and plantar aspect of the foot.

After examination, the report contains diagnoses of bilateral, right greater than left, plantar fasciitis; and history of bilateral ankle sprains.  The report includes a diagnostic radiology report impression of (1) mild or moderate hallux valgus; (2) moderate plantar calcaneal spurring; and (3) sliver-like calcific density projected along the dorsum of the talus that may be related to old injury or chronic inflammatory change.

After examination, the examiner opined that the Veteran's bilateral plantar fasciitis is less likely as not caused by or the result of her ankle sprains during service.  As rationale, the examiner noted that the foot symptoms did not begin until 2001 when she was required to wear her boots at work.  Also, the examiner noted that ankle sprains are not a risk factor for developing plantar fasciitis.  

Based on this record, the RO denied the Veteran's claim in the February 2007 rating decision on the basis that the bilateral plantar fasciitis neither occurred in service nor was caused by the Veteran's bilateral ankle sprains in service.  Consequently, the RO determined that service connection was not warranted.
 
In February 2007, the Veteran was advised of the decision and her appellate rights.   The Veteran submitted a timely notice of disagreement to the February 2007 rating decision.  However, following the RO's issuance of a statement of the case in May 2008, the Veteran did not perfect an appeal on the claim.  Furthermore, no new and material evidence was received prior to the expiration of the appeal period, and no relevant service department records that were previously in existence were subsequently received.  Consequently, the February 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2015)].
 
In June 2009, the Veteran submitted a statement applying to reopen her claim of service connection for plantar fascitis based on submission of new evidence.  In this regard, she reported that, while on Maine Army National Guard Drill status in December 2008, she sprained her left ankle, which caused problems in both ankles with tarsal tunnel syndrome symptoms.  

In an August 2009 rating decision, the RO declined to reopen the claim on the basis that new and material evidence had not been received to reopen the claim.  In this regard, the RO noted that the evidence did not establish that the diagnosed plantar fasciitis was related to the Veteran's ankle sprains during military service or that she suffered from a chronic disability related to the ankle sprains during military service.

In August 2009, the Veteran was advised of the decision and her appellate rights.  However, she did not enter a notice of disagreement as to such decision.  Rather, in July 2010, she submitted an application to reopen such claim.  Furthermore, no new and material evidence was received prior to the expiration of the appeal period, and no relevant service department records that were previously in existence were subsequently received.  Consequently, the August 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2015)].
 
Evidence received since the August 2009 decision consists of lay statements from the Veteran, to include her testimony at the March 2015 Board hearing; new service treatment records; private and VA treatment records; and reports of VA examinations.  

Medical records received since August 2009 contain evidence suggesting that the Veteran's bilateral plantar fasciitis may be associated with her service-connected bilateral tarsal tunnel syndrome.  A January 2011 Department of the Army Medical Evaluation Board Narrative Summary shows that the examining physician noted past treatment in January 2007 for complaints of increasing right heel pain and tingling in the plantar surface of the foot, for which physical examination was consistent with tarsal tunnel syndrome and possible plantar fasciitis.  The report further noted a pertinent past medical history of "plantar fasciitis with left calcaneal spur.  As part of her symptoms of tarsal tunnel the soldier was also treated for plantar fasciitis."

During the Veteran's March 2015 hearing, she testified that she began having symptoms of plantar fasciitis when she joined the Guard and had to run for physical training; that it began following a physical training test during her National Guard service; and that it flared when doing physical activity.  The Veteran also testified that she believed that her plantar fasciitis was part of her ankle problem and different from her tarsal tunnel condition.  She also testified that the ankle problems caused or aggravated the plantar fasciitis.

Notably, private treatment records received since August 2009 include a general medical physical examination report dated in September 2015.  The report shows that the examiner included examination of the Veteran's bilateral plantar fasciitis.  At the conclusion of the report, the examiner opined that it seemed very clear from the record that the bilateral plantar fasciitis disorder began while the Veteran was in service and the condition was service related.
 
Based on the foregoing, while the Board is cognizant of medical opinions of record weighing against the claim, the Board finds that the evidence added to the record since the final August 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis.  In this regard, the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Presuming the credibility of the Veteran's statements pursuant to Justus, the Board finds that the evidence received since the final August 2009 denial is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  Notably, the RO granted service connection for tarsal tunnel syndrome of the bilateral lower extremities in the June 2011 rating decision.  Therefore, such new evidence as discussed above, which suggests an association between the service-connected tarsal tunnel syndrome of the bilateral lower extremities and the Veteran's bilateral plantar fasciitis is material.  Such evidence is not cumulative and raises a reasonable possibility of substantiating the claim that bilateral plantar fasciitis was due to injury associated with service or with a service-connected disability. 

Based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, reopening of the claim of entitlement to service connection for bilateral plantar fasciitis is warranted.


ORDER

New and material evidence having been received, the claim for service connection for bilateral plantar fasciitis is reopened; the appeal is granted to this extent only.

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral shin splints is dismissed.

The appeal as to the issue of entitlement to service connection for chronic sinusitis is dismissed.

The appeal as to the issue of entitlement to service connection for right ear hearing loss is dismissed.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board finds that the Veteran's claims regarding her orthopedic disorders must be remanded in order to obtain outstanding private treatment records.  In this regard, at her March 2015 Board hearing and in the September 2015 private orthopedic evaluation, it was reported that the Veteran received treatment from Dr. Schwingle, an osteopath, in Augusta, Maine, and Dr. Sacco, a podiatrist, in Auburn, Maine.  Such records are not on file and, therefore, a remand is necessary in order to obtain them.  Additionally, while on remand, the Veteran should be given an opportunity to identify any additional VA or private records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

With regard to her claim for service connection for bilateral plantar fasciitis, the Veteran claims that such disorder is related to bilateral ankle injuries in service, or proximately due to or the result of her service-connected tarsal tunnel syndrome of the bilateral lower extremities.  In a statement received in November 2007, she reported that, after her enlistment in the National Guard in March 1996, she began having problems with bilateral plantar fasciitis due to the rigorous physical fitness routines involving running that were associated with yearly Army Physical Fitness Examinations.  She has also stated her belief that the claimed bilateral knee disorders and left hip disorder are related to the bilateral tarsal tunnel syndrome disorders.

The Board notes that, while the Veteran has undergone numerous VA examinations referable to such claimed disorders, the Board finds that such are inadequate to decide the claims as they do not fully address the presence of the claimed disorders and/or offer complete opinions with rationale as to the etiology of such disorders, taking into consideration both direct and secondary theories of entitlement.  The Board notes that, in September 2015, R.N. Phelps, Jr., MD, board certified in orthopedic surgery, examined the Veteran and then opined that the Veteran's bilateral plantar fasciitis, bilateral knee disorders, and left hip disorder began while the Veteran was in service and that these disorders were service related; however, he did not provide a rationale for his opinion.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran VA examinations so as to determine the nature and etiology of her claimed disorders.

The Board further finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of her low back disability, right hip disability, and tarsal tunnel syndrome of the bilateral lower extremities.  In this regard, the Board observes that she was last examined by VA in March 2014.  Thereafter, the Veteran testified to a worsening in her service-connected disabilities at the March 2015 VA examination and, in support of such allegations, submitted a September 2015 private orthopedic evaluation.  In this regard, such examination suggests that her tarsal tunnel syndrome of the bilateral lower extremities may result in increased symptomatology, and Dr. Phelps indicated that, following an examination, such disabilities warrant a 30 percent rating.  

Furthermore, the United States Court of Appeals for Veterans Claims recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  To date, none of the Veteran's VA joint examinations have included such range of motion testing. 

Therefore, as the evidence suggests that the Veteran's symptomatology associated with her service-connected disabilities may have increased in severity since the March 2014 VA examination, and that such examination does not include the range of motion testing as required by Correia, a remand is necessary in order to schedule her for an appropriate VA examination in order to assess the current nature and severity of such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to include records from Dr. Schwingle, an osteopath, in Augusta, Maine, and Dr. Sacco, a podiatrist, in Auburn, Maine.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran appropriate VA examinations so as to determine the current nature and severity of her service-connected disabilities as well as the nature and etiology of her claimed bilateral plantar fasciitis, bilateral knee disorder, and left hip disorder.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

      Tarsal Tunnel Syndrome

The examination must include a peripheral nerves and orthopedic examination of the Veteran's tarsal tunnel syndrome of the bilateral lower extremities, to include an examination of any associated ankle joint pathology, to  determine the nature, extent and severity of such service-connected disabilities.

The examination should include a report of all pertinent findings to include a description of all symptomatology associated with the service-connected tarsal tunnel syndrome of the bilateral lower extremities, to include all ankle pathology.    
 
With respect to each lower extremity, the peripheral nerve examination must describe the symptomatology of the tarsal tunnel syndrome; and to specifically note findings as to whether there is objective evidence of the following: complete or incomplete paralysis of the posterior tibial nerve; and if incomplete, then describe whether the severity is mild, moderate or severe.  If there is complete paralysis, then comment on: whether there is paralysis of the muscles of the sole of the foot; the frequency of painful paralysis of a causalgic nature; whether toes can or cannot be flexed, or adduction is weakened, or plantar flexion is impaired.

With respect to each lower extremity, examination for associated ankle joint pathology must describe: any ankle ankylosis and if so, the angle of ankylosis; whether limitation of motion is moderate or marked; ankylosis of subastragalar or tarsal joint, and if so whether this is in poor or good weight-bearing position; malunion of os calcis or astragalus, and if so whether the deformity is marked or moderate; and any astragalectomy.  The examiner should record the results of range of motion testing of the bilateral ankles for pain on both active and passive motion and on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner must state the overall extent of the Veteran's functional impairment due to her service-connected tarsal tunnel syndrome of the bilateral lower extremities, to include any ankle pathology.

Low Back Strain

Examination findings should be reported to allow for application of pertinent rating criteria for the lumbar spine.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion and on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is further requested to indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should also clearly determine whether the Veteran has any associated neurological disabilities and comment on the severity of any such disorders, if any, in terms of mild, moderate, moderately severe, or severe incomplete paralysis of the affective nerve.  If there is complete paralysis of a nerve affected by the Veteran's lumbar spine disability, the examiner must so state.  The examiner should also determine whether the Veteran suffers from any physician prescribed periods of bed rest due to her lumbar spine disability.  

Right Hip Bursitis

Examination findings should be reported to allow for application of pertinent rating criteria for the hip.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion and on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

Bilateral Planter Fasciitis, Bilateral Knee Disorder and Left Hip Disorder

For each of the claimed bilateral foot, bilateral knee, and left hip disorders, the examiner is to elicit from the Veteran a history of related injury or disease in service; pertinent symptomatology of the claimed disability during and since service; and with respect to any arthritis identified, since discharge from service.     

(A)  The examiner must identify any present bilateral foot (to include plantar fasciitis, bilateral knee, and left foot disorder, including any disability which has been diagnosed at any point during the pendency of the claim appealed (even if currently resolved), since submission of the claim on July 12, 2010.  

(B)  Then, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such foot (to include plantar fasciitis), bilateral knee, or left hip disorder identified:

(i)  Had its onset during, or was caused by injury or disease during service, or is otherwise etiologically related to any service?  

(ii)  Whether arthritis of the affected joint manifested within the Veteran's first year after her separation from active duty, i.e., by May 1984?  If so, please describe the manifestations.

(iii) Resulted from lower extremity injury or injuries due to due to physical fitness running routines associated with Army Physical Fitness Examinations, during periods of active duty/active duty training/active duty for special work performed between June 1996 and June 2006 while the Veteran was in the Army National Guard?

(iv) Is caused OR aggravated by service-connected disability, to include tarsal tunnel syndrome of the bilateral lower extremities, low back strain, right hip bursitis, or any chronic condition the examiner finds service-connected under (i) to (iii) above.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In answering these questions, the examiner must address the Veteran's statements and history regarding the etiology and continuity of the claimed conditions.  In offering an opinion, the examiner must acknowledge that the appellant is competent to report the onset and the continuity of her symptomatology she perceives since service, or since onset of a service-connected disability.  The rationale for any opinion should be provided.

Finally, with regard to all service-connected disabilities, the examiner should describe the functional impact such have on the Veteran's daily life and employment.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


